Ach oDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed on 25/4/2020. Per the amendment, claims 1-8, 10, and 12 have been amended. As such, claims 1-12 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (US 2019/0046384 A1) in view of Couillet (FR 3044894 A1, with reference to attached English translation), and further in view of Kost (US 6,866,644 B1) and Cohen (US 8,668,045 B2).
With respect to claim 1, Zeller teaches A system for distributed sensory stimulation (Fig.1, [0004], “massage device comprising a plurality of localized tactile elements”), comprises: a control unit (Fig.2, 50) configured to receive at least one electrical audio signal and configured to distribute said received audio signal (Fig.2 and 3, FA1, first audio stream) into a plurality of sensory signals ([0063]-[0065], where the components of the control unit 50 sends a signal independently to each of the tactile vibration elements from the first audio stream FA1); a plurality of actuators (vibrating tactile elements 11 and loudspeaker 12and headphone plug 12A) operatively connected to said control unit (50) and configured to receive said plurality of sensory signals ([0063]), acting by providing sensory stimulation in specific regions of a user's body (vibration from the vibrating tactile elements 11 and sound from the loudspeaker or headphones 12 and 12A), wherein: said specific regions of the user's body comprise several distinct regions including three regions involved in human perception ranging from the ears (via headphones plugged into 12A), the lower limbs (shown at 5 in Fig.1) and the back (at backrest 3), and the lower back (at backrest 3) and the gluteus (at seat 5); said plurality of actuators (11 and 12, 12A) comprises at least eight vibration actuators (see 29 vibration actuators in Fig.1, 11) and two auditory actuators (headphones plugged into 12A comprise two auditory actuators) producing said sensory stimulation in the three regions of the user, such that four vibration actuators are included for a first region of said three regions which is demarcated by the lower limbs and the back (as shown in annotated Fig.1 below, in backrest 3 and lower seat 5), four vibration actuators are included for a second region of said three regions which is demarcated by the lower back and gluteus (as shown in annotated Fig.1 below, at backrest 3 and seat 5) and two auditory actuators are included for a third region of said three regions which is demarcated by the ears (headphones plugged into 12A, as shown in annotated Fig.1 below).

    PNG
    media_image1.png
    390
    412
    media_image1.png
    Greyscale

Zeller is silent with regards to the frequency that each actuator operates with and does not teach said control unit is configured to provide four sensory signals comprised in the range of [0-100] Hz for stimulating the first region, four sensory signals comprised in the range of [100- 400] Hz for stimulating the second region, and two sensory signals comprised in the range of [0- 20] kHz for stimulating the third region, so that the received audio signal is delivered to said vibration and auditory actuators taking into consideration a vibrational capturing capacity of each of said three regions, said vibrational capturing capacity depending on a volume and structural density of each region.
However, Couillet teaches a system for distributed sensory stimulation (Fig.4, Abstract) that is configured provide to provide two sensory signals (via vibrating elements 6) comprised in the range of 40-16000 Hz for stimulating the upper back (see Fig.4), four sensory signals (via vibrating elements 2) comprised in the range of 10-1000 Hz for stimulating  the gluteus and lower limbs (see in seat and leg rest in Fig.4), to provide “vibrating elements of different natures and positioned so that the vibrations of maximum amplitudes, including those which make up the infrasound frequency range, are limited to certain areas of the body.  In particular to protect against injuries that may be caused by prolonged exposure to vibration, certain areas of the back, spine, cervical and head.”, (paragraph 4 under Description in English Translation). 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to set the frequency of the of the two sensory signals at the upper back of Zeller to be in a range of 40-100 Hz and to set the frequency of the four sensory signals at the gluteus and the lower limbs to be in a range of 100-400 Hz as taught by Couillet to be workable ranges in the art for providing vibrations of maximum amplitudes for certain areas of the body.
Zeller in view of Couillet does not teach two sensory signals comprised in the range of [100- 400] Hz for stimulating the lower back.
However, Kost teaches that a vibration frequency in a range of 90 to 110 Hz is beneficial in reducing pain within the lower back (col.3, lines 27 -31).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to set the frequency of the two sensory signals of Zeller at the lower back to be in a range of 100 – 110 Hz as taught by Kost to be a workable range in the art for providing a reduction in pain within the lower back.
Cohen teaches a similar system for sensory stimulation comprising two auditory actuators (“headphones”, col. 39, lines 31-37) that provide two sensory signals comprised in the range of [0-20] kHz for stimulating the ears (col.39, lines 31-37, “the present invention utilizes only small speakers by the ear with a frequency range of approximately 80 Hz to 20,000 Hz,”) as a desirable frequency range that does not cause listening fatigue (col.39, lines 25-37).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to set the auditory signals of Zeller to be in a frequency range of 0-20 kHz as taught by Cohen to provide a desirable frequency range that does not cause listening fatigue.
With this modification, the first region comprising the back and lower limbs would be operated by said control unit (50) of Zeller to provide four sensory signals comprised in the range of [100] Hz for stimulating the first region, the second region comprising the gluteus and lower limbs would be operated by the control unit of Zeller to provide four sensory signals comprised in the range of [100- 110] Hz for stimulating the second region, and the third region comprising the ears would be provided with two sensory signals comprised in the range of [80- 20,000] Hz, so that the received audio signal is delivered to said vibration and auditory actuators taking into consideration a vibrational capturing capacity of each of said three regions, said vibrational capturing capacity depending on a volume and structural density of each region.
With respect to claim 2, Zeller as modified teaches wherein the received audio signal is synchronized with a visual and auditory signal depicted on a display (see [0029]-[0047], where a method of creating a video comprising animated graphic objects, shown in Fig.’s 4A-4C, is described to choose and display the operation of the system including massage waves corresponding to the first audio stream, the video displayed on a smartphone with corresponding app).
With respect to claim 3, Zeller as modified teaches wherein said control unit (Fig.2,50) comprises a demultiplexer circuit formed by at least eight filtering units for each of the eight vibration actuators (see Fig.2, where one signal FA1 serves as the single input signal and is dispersed as multiple signals to a filtering unit for each of the vibrating tactile elements 11, while only three examples are shown in Fig.2, each of the vibrating tactile elements comprise the same individual circuits, the method also shown in Fig.3. Each filtering unit comprises the circuit from the processor 51 to the digital/analog converter and amplifier for each of the vibrating tactile elements as described in [0063]-[0066]).
With respect to claim 4, Zeller as modified teaches further comprising at least three adjustment devices (each vibrating tactile element of Zeller includes an adjustment device and there are more than three vibrating tactile elements, therefore there are at least 3), one for each of the three regions of the user's body, configured to amplify or attenuate for a specific selectable time period the sensory stimulation produced by each vibration and auditory actuator in said regions (see [0025]-[0047] for description of the adjustment devices, where a video is created comprising animated graphic objects that represent characteristics from the input first audio stream. The graphic objects are projected onto a display that is split into “zones”, each zone representing a tactile element. The user creates a massage by applying the graphic objects to each of the zones, to change speed, trajectory, or size of the massage wave within the specific time of the video. In [0046], to provide the function of  “adjusting the activation intensity of the tactile elements and optionally the sound volume of the audio signals.”).
With respect to claim 5, Zeller as modified teaches wherein the audio signal comprises an analog signal (“digital audio signal, by the audio track of a digital video, by the audio track of a video game”, where digital audio signal is a converted analog signal, [0070]) received using an audio connector connected to the control unit ([0070], “the audio stream…can be received using wired or wireless communication means”).
With respect to claim 6, Zeller as modified teaches wherein the audio signal comprises an analog signal (“digital audio signal”, an analog signal converted to digital format [0070]) received wirelessly through the control unit ([0070], “the audio stream…can be received using wired or wireless communication means”).
With respect to claim 7, Zeller as modified teaches wherein said analog signal is received using a Bluetooth communication system ([0070] the audio signal is received wirelessly, and [0049] ”Bluetooth”).
With respect to claim 8, Zeller as modified teaches wherein the eight vibration actuators (11) are arranged in a support structure which accommodates the user (armchair as shown in Fig.1).
With respect to claim 9, Zeller as modified teaches wherein said support structure comprises at least one armchair (as shown in Fig.1).
With respect to claim 10, Zeller teaches A method for distributed sensory stimulation (Fig.1, [0004], “massage device comprising a plurality of localized tactile elements”), comprising: a) receiving by a control unit (Fig.2, 50) at least one electrical audio signal (Fig.2 and 3, FA1, first audio stream); b) distributing by said control unit said received audio signal into a plurality of sensory signals ([0063]-[0065], where the components of the control unit 50 sends a signal independently to each of the tactile vibration elements from the first audio stream FA1); and c) receiving, by a plurality of actuators (vibrating tactile elements 11 and loudspeaker 12and headphone plug 12A) operatively connected to the control unit (50), said plurality of sensory signals ([0063]), acting by providing sensory stimulation in specific regions of a user's body (vibration from the vibrating tactile elements 11 and sound from the loudspeaker or headphones 12 and 12A), wherein: said specific regions of the user's body comprise several distinct regions including three regions involved in human perception ranging from the ears(via headphones plugged into 12A), the lower limbs (shown at 5 in Fig.1) and the back (at backrest 3), and the lower back (at backrest 3) and the gluteus (at seat 5): said plurality of actuators (11 and 12, 12A) comprises at least eight vibration actuators (see 29 vibration actuators in Fig.1, 11) and two auditory actuators (headphones plugged into 12A comprise two auditory actuators) producing said sensory stimulation in the three regions of the user, such that four vibration actuators act in a first region of said three regions which is demarcated by the lower limbs and the back (as shown in annotated Fig.1 below, in backrest 3 and lower seat 5), four vibration actuators act in a second region of said three regions which is demarcated by the lower back and gluteus (as shown in annotated Fig.1 below, at backrest 3 and seat 5) and two auditory actuators act in a third region of said three regions which is demarcated by the ears (headphones plugged into 12A, as shown in annotated Fig.1 below)

    PNG
    media_image1.png
    390
    412
    media_image1.png
    Greyscale

Zeller is silent with regards to the frequency that each actuator operates with and does not teach that distribution of the received audio signal is performed taking into consideration the a vibrational capturing capacity of each of said three regions, said vibrational capturing capacity depending on the a volume and structural density of each region, wherein: the four signals for stimulating the first region are comprised in the range of [0-100] Hz. the four signals for stimulating the second region are comprised in the range of [100-400] Hz, and the two signals for stimulating the third region are comprised in the range of [0-20] kHz.
However, Couillet teaches a system for distributed sensory stimulation (Fig.4, Abstract) that is configured provide to provide two sensory signals (via vibrating elements 6) comprised in the range of 40-16000 Hz for stimulating the upper back (see Fig.4), four sensory signals (via vibrating elements 2) comprised in the range of 10-1000 Hz for stimulating  the gluteus and lower limbs (see in seat and leg rest in Fig.4), to provide “vibrating elements of different natures and positioned so that the vibrations of maximum amplitudes, including those which make up the infrasound frequency range, are limited to certain areas of the body.  In particular to protect against injuries that may be caused by prolonged exposure to vibration, certain areas of the back, spine, cervical and head.”, (paragraph 4 under Description in English Translation). 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to set the frequency of the of the two sensory signals at the upper back of Zeller to be in a range of 40-100 Hz and to set the frequency of the four sensory signals at the gluteus and the lower limbs to be in a range of 100-400 Hz as taught by Couillet to be workable ranges in the art for providing vibrations of maximum amplitudes for certain areas of the body.
Zeller in view of Couillet does not teach two sensory signals comprised in the range of [100- 400] Hz for stimulating the lower back.
However, Kost teaches that a vibration frequency in a range of 90 to 110 Hz is beneficial in reducing pain within the lower back (col.3, lines 27 -31).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to set the frequency of the two sensory signals of Zeller at the lower back to be in a range of 100 – 110 Hz as taught by Kost to be a workable range in the art for providing a reduction in pain within the lower back.
Cohen teaches a similar system for sensory stimulation comprising two auditory actuators (“headphones”, col. 39, lines 31-37) that provide two sensory signals comprised in the range of [0-20] kHz for stimulating the ears (col.39, lines 31-37, “the present invention utilizes only small speakers by the ear with a frequency range of approximately 80 Hz to 20,000 Hz,”) as a desirable frequency range that does not cause listening fatigue (col.39, lines 25-37).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to set the auditory signals of Zeller to be in a frequency range of 0-20 kHz as taught by Cohen to provide a desirable frequency range that does not cause listening fatigue.
With this modification, the first region comprising the back and lower limbs would be operated by said control unit (50) of Zeller to provide four sensory signals comprised in the range of [100] Hz for stimulating the first region, the second region comprising the gluteus and lower limbs would be operated by the control unit of Zeller to provide four sensory signals comprised in the range of [100- 110] Hz for stimulating the second region, and the third region comprising the ears would be provided with two sensory signals comprised in the range of [80- 20,000] Hz, so that the received audio signal is delivered to said vibration and auditory actuators taking into consideration a vibrational capturing capacity of each of said three regions, said vibrational capturing capacity depending on a volume and structural density of each region.
With respect to claim 11, Zeller as modified teaches comprising showing a visual and auditory signal on a display at the same time as receiving the audio signal (see [0029]-[0047], where a method of creating a video comprising animated graphic objects, shown in Fig.’s 4A-4C, is described to choose and display the operation of the system including massage waves corresponding to the first audio stream, the video displayed on a smartphone with corresponding app).
With respect to claim 12, Zeller as modified teaches further comprising amplifying the sensory stimulation produced by each vibration or auditory actuator in said three regions using(each vibrating tactile element of Zeller includes an adjustment device), one for each region of the users body (see [0025]-[0047] for description of the adjustment devices, where a video is created comprising animated graphic objects that represent characteristics from the input first audio stream. The graphic objects are projected onto a display that is split into “zones”, each zone representing a tactile element. The user creates a massage by applying the graphic objects to each of the zones, to change speed, trajectory, or size of the massage wave within the specific time of the video. In [0046], to provide the function of “adjusting the activation intensity of the tactile elements and optionally the sound volume of the audio signals.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Butler (US 2007/0135740 A1) teaches a simulated wave massage chair. Dodd (US 2007/0052267 A1) teaches a similar armchair with headphones for providing tactile stimulation. Douglas et al. (US 6,702,767 B1) teaches a chair for multisensory stimulation. Moriyasu (6,027,463) teaches a massage chair operated by music. Cutler (5,951,500) teaches an audio responsive massage system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785